DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13, 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson et al. (US 2016/0157807, hereinafter Anderson).

With respect to claims 1, 11 an intravascular imaging system, comprising:
a controller in communication with an intravascular imaging device, the controller configured to:
provide, on a display device in communication with the controller, a selectable option to select a target vessel; provide a prompt to move the intravascular imaging device within the selected target vessel;  (see para. 0026, “ In one or more aspects of the present disclosure, the physiological data, as collected real-time, is linked or co-registered to a schematic of the coronary arteries or an angiogram. The data may also be visually depicted in a way that allows a clinician to interact and assess where severity changes, by sliding markings as placed on the image of the vessel and correlated with the collected physiological data. One or more embodiments described herein are also able to prompt user action(s) based on the on collected physiological data. For example, additional diagnostic procedure(s) may be suggested based on potentially problematic anatomical features identified from the obtained physiological data. Additionally, embodiments may recommend performing a particular diagnostic procedure again to confirm the results of a previous medical procedure (e.g., where the obtained physiological data is at odds with expected values). Furthermore, some embodiments prompt a user to consider particular medical procedures in light of the obtained physiological data, such as a percutaneous coronary intervention (PCI) or a coronary artery bypass graft (CABG) surgery.”
receive imaging data from an imaging sensor during movement of the intravascular imaging device within the selected target vessel (see para. 0033 “Instrument 130 is configured to obtain diagnostic information about the vessel 100. In that regard, the instrument 130 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal, and/or other imaging techniques), temperature, and/or combinations thereof. The one or more sensors, transducers, and/or other monitoring elements are positioned adjacent a distal portion of the instrument 130 in some instances. In that regard, the one or more sensors, transducers, and/or other monitoring elements are positioned less than 30 cm, less than 10 cm, less than 5 cm, less than 3 cm, less than 2 cm, and/or less than 1 cm from a distal tip 134 of the instrument 130 in some instances. In some instances, at least one of the one or more sensors, transducers, and/or other monitoring elements is positioned at the distal tip of the instrument 130.;
identify an area of interest within the selected target vessel based on the received imaging data (see para. 0007, “analyzing the co-registered physiology measurements to identify a region of interest; and outputting, to a user interface, a suggested diagnostic procedure for the region of interest based on the analysis of the co-registered physiology measurements.” ; and
automatically display, in response to identifying the area of interest, vessel measurements corresponding with the area of interest on the display device (“When processing the angiogram data, quantitative coronary angiography (QCA) may be used to assess and identify blockages from the image-based data. A QCA process may be initiated automatically to identify any blockages. While the clinician may provide a qualitative evaluation based on his or her own experience, the information from the QCA process may be used in subsequent steps to prompt additional diagnostic procedures and/or generate an objective intervention recommendation. The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion. 
When processing the angiogram data, quantitative coronary angiography (QCA) may be used to assess and identify blockages from the image-based data. A QCA process may be initiated automatically to identify any blockages. While the clinician may provide a qualitative evaluation based on his or her own experience, the information from the QCA process may be used in subsequent steps to prompt additional diagnostic procedures and/or generate an objective intervention recommendation. The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion. [0052] Still referring to FIG. 5, one region of interest 510 is shown on the Left Coronary Artery while another region of interest 512 is shown on a branch of the Right Coronary Artery. These regions of interest 510, 512 may be assigned by the computing system 174 and shown on the user interface 500 based on anomalous measurements such as sharp changes in pressure readings. The user interface 500 may also display a recommendation for each region of interest as shown in FIG. 5 which may include a diagnostic procedure. For the region of interest 510 on the LCA, the user interface 500 recommends that a clinician perform an IVUS procedure on the region of interest 510. Multiple recommendations may also be displayed on the user interface 500 for problematic areas such as at region of interest 512, where the branch in the RCA could cause anomalous readings. For this region of interest 512, the user interface 500 recommends that the clinician perform an iFR or FFR procedure followed by an IVUS procedure for added certainty. These recommendations may be based on multiple modalities of physiological data including, but not limited to, pressure measurements, flow (velocity) measurements, images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal measurements, (and data collected from other imaging techniques), temperature measurements, and/or combinations thereof. 
Anderson discloses that based on image data, the IVUS instrument is moved to obtained IVUS in the desired region of interest based on user input. .

With respect to claims 2, Anderson discloses the intravascular imaging system of claim 1, further comprising: the intravascular imaging device, comprising:
a flexible elongate member configured to be inserted into the target vessel of a
patient; the imaging sensor disposed on a distal portion of the flexible elongate member; and the display device (see para. 0032).

With respect to claims 3, 12, Anderson discloses the intravascular imaging system of claim 1, wherein the controller is further configured to provide a selectable option on the display device to perform a pre-stent procedure or a poststent check (see para. 0065, 0071, 0076, 0077).

With respect to claims 4, 13, Anderson discloses the intravascular imaging system of claim 1, wherein the controller is further configured to automatically measure a diameter of the vessel within the area of interest, determine a first location within the (see para. 0084, 0085).
With respect to claim 21, Anderson discloses colorizing the vessels (see para. 0070, Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10, 14-20 iare rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157807, hereinafter Anderson) in view of Hoffman (US 2015/0133776).

Anderson discloses the system and method as set forth in claims 1, 11 but fails to explicitly disclose to depict a border of the vessel in the display.

Hoffman discloses a visually optimized intravascular imaging in which a flexible elongate member is introduced into a patient’s vessel and images are obtained and further pre-acquisition parameters and post acquisition parameters can be addressed including for  stent positioning; Such parameters an include border depiction (0044-0050)
.

Response to Arguments
Applicant’s amendment to the claims are sufficient to overcome the 35 USC 112(b) rejection set forth in the previous Office Action.
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Regarding the argument that the reference of Anderson fails to teach to receivie a user selection of the target vessel, provide in response to receiving the user selection a prompt to move the intravascular imaging device to the target vessel and receive imaging data…in response to the prompt to move the device, the Examiner disagrees and further set forth that  Anderson discloses all the element as set forth above and further discloses (see para 0051, 0052 “When processing the angiogram data, quantitative coronary angiography (QCA) may be used to assess and identify blockages from the image-based data. A QCA process may be initiated automatically to identify any blockages. While the clinician may provide a qualitative evaluation based on his or her own experience, the information from the QCA process may be used in subsequent steps to prompt additional diagnostic procedures and/or generate an objective intervention recommendation. The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion. [0052] Still referring to FIG. 5, one region of interest 510 is shown on the Left Coronary Artery while another region of interest 512 is shown on a branch of the Right Coronary Artery. These regions of interest 510, 512 may be assigned by the computing system 174 and shown on the user interface 500 based on anomalous measurements such as sharp changes in pressure readings. The user interface 500 may also display a recommendation for each region of interest as shown in FIG. 5 which may include a diagnostic procedure. For the region of interest 510 on the LCA, the user interface 500 recommends that a clinician perform an IVUS procedure on the region of interest 510. Multiple recommendations may also be displayed on the user interface 500 for problematic areas such as at region of interest 512, where the branch in the RCA could cause anomalous readings. For this region of interest 512, the user interface 500 recommends that the clinician perform an iFR or FFR procedure followed by an IVUS procedure for added certainty. These recommendations may be based on multiple modalities of physiological data including, but not limited to, pressure measurements, flow (velocity) measurements, images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal measurements, (and data collected from other imaging techniques), temperature measurements, and/or combinations thereof. 
Anderson discloses that based on image data, the IVUS instrument is moved to obtained IVUS in the desired region of interest based on user input. .
The rejection is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793